                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                     8:19CR24
                      Plaintiff,

      vs.                                                             ORDER

IAN BEALS,

                      Defendant.


       The defendant, Ian Beals, has moved to continue the trial (filing no. 29). The motion to
continue is unopposed by counsel for the Government. Based on the showing set forth in the
motion, the court finds good cause has been shown and the motion should be granted.
Accordingly,

       IT IS ORDERED:

       1)      The defendant Ian Beals’ unopposed motion to continue trial (filing no. 29) is
               granted.

       2)      The trial of this case is set to commence before the Honorable John M. Gerrard,
               United States District Judge, in the Special Proceedings Courtroom of the United
               States Courthouse, Omaha, Nebraska, at 9:00 a.m. on February 18, 2020, or as
               soon thereafter as the case may be called. Jury selection will be held at
               commencement of trial.

       3)      In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
               justice will be served by granting this continuance and outweigh the interests of
               the public and the defendant in a speedy trial. Any additional time arising as a
               result of the granting of this motion, that is, the time between today’s date and
               February 18, 2020, shall be deemed excludable time in any computation of time
               under the requirement of the Speedy Trial Act. Failure to grant a continuance
               would deny counsel the reasonable time necessary for effective preparation,
               taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
               (B)(iv).

       December 20, 2019.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
